Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9806371 (Hirose).

With respect to claim 3, the alkali metal fluoride may be magnesium fluoride or barium fluoride (column 4, lines 18-23).
With respect to claim 4, the electrolyte salt may be LiPF6 (column 6, lines 28-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9806371 (Hirose) as applied to claim 1 above.
Hirose teaches that the anode material amount is a result effective variable which may be applied in such an amount as to improve the capacity retention ration, charge and discharge, battery and cycle characteristics (Examples 1-1 to 1-11, Table 1, column 11, lines 59-67).  Hirose fails to teach the mass per unit area of the coating layer, however one of ordinary skill in the art would be led to optimize the amount to improve the capacity retention ration, charge and discharge, battery and cycle characteristics, which would reasonably overlap with the broad range of instant claim 2. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9806371 (Hirose) as applied to claim 1 above, and further in view of US PGPub 2010/0203386 (Chang)
Hirose teaches that battery as discussed above, wherein the cathode active material may be LiNiO2 (column 5, line 65 – column 6, line 15), but fails to teach the crystal structure. Chang teaches that conventional cathode active materials may be LiNiO2 (PP 0044) which may belong to the space group R3-m (PP 0022).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the LiNiO2 belonging to the space .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9806371 (Hirose) as applied to claim 1 above, and further in view of US PGPub 2018/0083283 (Yamashita).
Hirose teaches the battery as discussed above, but fails to teach the concentration of the lithium salt in the electrolyte. Yamashita teaches a liquid nonaqueous electrolyte which is prepared by dissolving electrolyte in an organic solvent at a concentration of 0.5 mol/L to 2.5mol/L so that it is possible to obtain a high output even in a low temperature environment (PP 0126).  It would have been obvious to one of ordinary skill in the art to use a concentration of 0.5 mol/L to 2.5 mol/L for the electrolyte of Hirose to obtain high output even in low temperature environments, as taught by Yamashita. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724